226 Ga. 10 (1970)
172 S.E.2d 407
BASSETT
v.
SMITH, Warden.
25518.
Supreme Court of Georgia.
Submitted November 10, 1969.
Decided January 8, 1970.
James Kay Bassett, pro se.
FELTON, Justice.
Rule 16 (3) of this court (Code Ann. § 24-4516 (3), 221 Ga. 884) provides as follows: "The brief of the appellant shall consist of two parts: ... (3) Part one shall contain a statement of each error enumerated. It shall also contain succinct and accurate statements of the issues of law as made by the errors enumerated and shall refer to parts of the record and transcript of the evidence relied upon in support thereof. Any enumeration of error not thus dealt with will be disregarded." (Emphasis supplied).
The judgment of the trial court denying the writ of habeas corpus must be affirmed since the appellant's brief failed to contain references to the record showing the errors specified or the references necessary for a consideration thereof. Hicks v. Maple Valley Corp., 223 Ga. 577 (156 SE2d 904); Wallis v. Maddox, 223 Ga. 626 (157 SE2d 456); Estes v. Perkins, 225 Ga. 268 (2) (167 SE2d 588).
Judgment affirmed. All the Justices concur.